Exhibit 10.1 LOAN AND SECURITY AGREEMENT dated as of August 8, 2007 between BRIDGE BANK, NATIONAL ASSOCIATION (“LENDER”) and TELANETIX, INC., a California corporation ("Telanetix"), on the one hand; and UNION LABOR FORCE ONE LIMITED LIABILITY COMPANY, a New Jersey limited liability company (“ULF”); and AVS INSTALLATION LIMITED LIABILITY COMPANY, a New Jersey limited liability company (“AVS”) on the other hand. (Telanetix, ULF AND AVS are collectively referred to herein as “Borrower”) Borrower and Lender agree as follows: 1.Definitions and Construction. 1.1Definitions.In this Agreement: "Account Balance" means at any time the aggregate of the Receivable Amounts of all Eligible Receivables at such time. "Account Debtor" has the meaning in the California Uniform Commercial Code and includes any person liable on any Receivable, including without limitation, any guaranty of any Receivable and any issuer of a letter of credit or banker's acceptance assuring payment thereof. “Adjusted Quick Ratio” means (i) the aggregate of unrestricted cash, maintained with Bridge Bank, unrestricted marketable securities and receivables convertible into cash divided by (ii) total current liabilities including all debt to Bank minus Deferred Revenue. "Adjustments" means all discounts, allowances, disputes, offsets, defenses, rights of recoupment, rights of return, warranty claims, or short payments, asserted by or on behalf of any Account Debtor with respect to any Receivable. "Advance Request" means a writing signed by an authorized representative of Borrower requesting a Revolving Advance, in the form as set forth in Exhibit C attached hereto. “Affiliate” means a Person that owns or controls directly or indirectly the Person, any Person that controls or is controlled by or is under common control with the Person, and each of that Person’s senior executive officers, directors, partners and, for any Person that is a limited liability company, that Person’s managers and members. "Agreement" means this Loan and Security Agreement. "Borrowing Base" means at any time the sum of (i) the Account Balance multiplied by the Receivables Advance Rate minus (ii) reserves as Lender may deem proper and necessary from time to time. “Borrowing Base Certificate” means a certificate in the form of Exhibit B hereto. "Collateral" means all of Borrower's rights and interest in any and all personal property, whether now existing or hereafter acquired or created and wherever located, and all products and proceeds thereof and accessions thereto, including the following:accounts, including health care insurance receivables, chattel paper, inventory, equipment, instruments, including promissory notes, investment property, documents, deposit accounts, letter of credit rights, any commercial tort claim of Borrower which is now or hereafter identified by Borrower or Lender, general intangibles, and supporting obligations. "Collections" means all payments from or on behalf of an Account Debtor with respect to Receivables. "Compliance Certificate" means a certificate in the form attached to this Agreement as
